DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121: I.  	Claims 1-14, drawn to a method for automatically updating, based on the first type, a user display with a first set of display elements associated with the first type, the first set of display elements being selected from a set of available display elements, classified in CPC G06F3/0484; E21B47/00; G06F3/14
II.  	 Claims 15-20, drawn to a method for automatically updating, based on the first type, a first portion of a user display with a first set of display elements that are configured to display a first high-level view of parameters for the first type and a second portion of the user display with a second set of display elements that are configured to display a second high-level view of parameters for the second type, classified in CPC E21B44/00; G06F2203/04803; G09G5/14; G06F3/147.
	The above two groups of claims are usable together in a single combination or used separately. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination Group II has separate utility such as automatically updating, a first portion of a user display with a first set of display 
 	A telephone call was made to David A. Pitman on September 20, 2021 to request an oral election to the above restriction requirement, and a provisional election was made by David A. Pitman to prosecute the group 1 invention, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
 	different classification; 	(b) the inventions have acquired a separate status in the art due to their   
 	recognized divergent subject matter; 	(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different  search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Drawings
3.  	The drawings are objected to because detailed features of figure 10 (e.g., text and graphical elements) in a screenshot are unclear and too blurry to be readable. See MPEP 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 1-3, 5-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0152005 A1) in view of Snyder, John Kenneth (US 2013/0186687 A1).
As in independent Claim 1, Chapman teaches a method for conducting subterranean operations comprising (at least abstract and pars. 2-3): 
collecting, via a processor, operational data about a first subterranean operation being performed on a wellbore of a rig (at least pars. 8-9 and 34-37, 39, a system, by a processor, can collect data about a subterranean operation being performed on a wellbore of a rig); 
determining, via the processor, a first type of the first subterranean operation based on the operational data (at least pars. 8-9, 72,75, an operation/activity can be determined based on the collected data).
Chapman does not appear to explicitly teach, via the processor, automatically updating, based on the first type, a user display with a first set of display elements associated with the first type, the first set of display elements being selected from a set of available display elements.
However, in the same field of the invention, Snyder teaches, via the processor, automatically updating, based on the first type, a user display with a first set of display elements associated with the first type, the first set of display elements being selected from a set of available display elements (fig. 3, at least par. 163, 202, user interface elements can be updated/modified based on determined operation).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the determined operation taught by Snyder to automatically updated  the user 

	As in Claim 2, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder further teaches that the first type of the first subterranean operation comprises a rig operation that is one of drilling, casing, treating, tripping, producing, workover, plug and abandon, idle, released, and logging operations (Chapman, at least pars. 8-9, 55, and 70; Snyder, par. 163).  

 	As in Claim 3, Chapman-Snyder teaches all the limitations of Claim 2. Chapman-Snyder further teaches that the rig operation comprises a sub-operation, and wherein the sub-operation for a drilling operation comprises one of rotary drilling, slide drilling, vertical drilling, deviated drilling, rotary deviated drilling, rotary slide drilling, deviated rotary drilling, slide drilling, and slide deviated drilling (Chapman, pars. 89-90).  

  	As in Claim 5, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder further teaches collecting, via the processor, operational data about a second subterranean operation being performed on the wellbore of the rig (Chapman, at least pars. 8-9 and 34-37, 39); 
Chapman, at least pars. 8-9, 72,75); and 
via the processor, automatically updating, based on the second type, the user display with a second set of display elements associated with the second subterranean operation, the second set of display elements being selected from the set of available display elements (Snyder, fig. 3, at least par. 163, 202, user interface elements can be updated/modified based on determined operation).  

 	As in Claim 6, Chapman-Snyder teaches all the limitations of Claim 5. Chapman-Snyder further teaches that at least one display element in the second set of display elements is different than display elements in the first set of display elements (Chapman, at least pars. 8-9 and 34-37, 39).  

 As in Claim 10, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder further teaches that the first set of display elements associated with the first type comprises display elements that are a subset of preferred display elements, and wherein the preferred display elements are configured to display preferred information for the first type, and the first set of display elements display a subset of the preferred information for the first type (Chapman, at least pars. 8-9 and 34-37, 39)

 	As in Claim 13, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder further teaches that in each display element in the first set of display Snyder, pars. 34-35, and claims 22-31).  


 5. 	Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0152005 A1) in view of Snyder, John Kenneth (US 2013/0186687 A1) and further in view of Martlage et al. (US 2006/0136830 A1).
	As in Claim 4, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder does not teach receiving, at the processor, an input from the user to select whether to postpone or allow automatically updating the user display.  
 	However, in the same filed of the invention, Martlage teaches receiving, at the processor, an input from the user to select whether to postpone or allow automatically updating the user display (par. 45, a user may indicate whether the user interface can be updated automatically and periodically).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the determined operation taught by Snyder to controlling of the user display update with user input taught by Martlage to control the user display update with user input when the system upates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or 

 	As in Claim 7, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder does not teach receiving, at the processor, input from a user; and based on the input, adjusting, via the processor, the first set of display elements by at least one of: adding, to the first set of display elements, at least one new display element selected from the set of available display elements, thereby adding the at least one new display element to the user display, and removing, from the first set of display elements, at least one display element of the first set of display elements, thereby removing the at least one display element from the user display.
 	However, in the same filed of the invention,  Martlage teaches receiving, at the processor, input from a user; and based on the input, adjusting, via the processor, the first set of display elements by at least one of: adding, to the first set of display elements, at least one new display element selected from the set of available display elements, thereby adding the at least one new display element to the user display, and removing, from the first set of display elements, at least one display element of the first set of display elements, thereby removing the at least one display element from the user display (at least pars. 49-50, 54-55, with a user input, selected user interface elements that can be added and displayed to a user interface when a system refresh the user display).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data Chapman with the updating of the user interface elements based on the determined operation taught by Snyder to updating of the user interface elements by adding new elements taught by Martlage to update the user interface elements by adding new elements when the system updates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to update the user interface elements based on the user’s selected elements that allows the user to easily view the updated user interface with the user selections.

As in Claim 8, Chapman-Snyder and Martlage teach all the limitations of Claim 7. Chapman-Snyder further teaches that wherein the next time the first type is determined, automatically updating, via the processor, the user display with the adjusted first set of display elements instead of the first set of display elements (Martlage, at least pars. 49-50, 54-55).

 	
6. 	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2009/0152005 A1) in view of Snyder, John Kenneth (US 2013/0186687 A1) and further in view of Kelishadi, Hamid (US 2015/0295914 A1).
 	As in Claim 9, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder does not teach that the first set of display elements is associated with the first type of the first subterranean operation via user inputs received by the 
 	However, in the same filed of the invention, Kelishadi teaches that the first set of display elements is associated with the first type of the first subterranean operation via user inputs received by the processor prior to when the first type of the first subterranean operation is performed, and the first set of display elements is stored in a non-transitory memory for later selection by the processor to update the user display when the first type is determined (see at least figs. 4-5, pars. 76, 79).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the determined operation taught by Snyder to selecting of the user interface elements to be added/updated to the user interface taught by Kelishadi to select the user interface elements to be added/updated to the user interface when the system updates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to provide a way for a use to select user interface elements to be updated so that the user can easily add, remove, or edit the user interface elements update the user interface elements based on the user’s selected elements that allows the user to easily view the updated user interface with the user selections.

 	As in Claim 14, Chapman-Snyder teaches all the limitations of Claim 1. Chapman-Snyder does not teach determining the first type further comprises determining a user type that indicates which type of user is to view the user display; and automatically updating, based on the user type and the first type, the user display with the first set of display elements associated with the first type of the first subterranean operation and the user type.  
 	However, in the same filed of the invention, Kelishadi teaches determining the first type further comprises determining a user type that indicates which type of user is to view the user display (figs. 6-9, at least pars. 96-99; further see claim 9, pars. 33, 45); and 
automatically updating, based on the user type and the first type, the user display with the first set of display elements associated with the first type of the first subterranean operation and the user type (figs. 6-9, at least pars. 96-99; further see claim 9, pars. 33, 45).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the collecting of the data about a subterranean operation being performed on the wellbore and determining of the operation taught by Chapman with the updating of the user interface elements based on the determined operation taught by Snyder to selecting of the type of user or user group for accessing certain UI elements taught by Kelishadi to select the type of user or user group for accessing certain UI elements when the system updates the user interface elements based on the collected data about the subterranean operation being performed on the wellbore. The motivation or suggestion would be to provide a way to 


Allowable Subject Matter
 7. 	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 12 is dependent of claim 11 and the references are not provided for claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RINNA YI/
Primary Examiner, Art Unit 2144